Citation Nr: 0934564	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  04-41 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a chronic lumbar spine 
disorder, to include degenerative arthritis.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from April 1967 to 
November 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

In December 2007, the Board denied the Veteran's claim of 
service connection for a lumbar spine disorder.  The Veteran 
then appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  In December 2008, 
the Court issued and order granting a Joint Motion for Remand 
(Joint Motion), vacating the Board's December 2007 decision 
and remanding the instant claim for further consideration.  
As such, the Veteran's claim of service connection for a 
lumbar spine disorder is once again before the Board for 
appellate consideration.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

As noted above, the Board's December 2007 decision was 
vacated by the Court in a December 2008 order granting a 
Joint Motion, and the Veteran's claim of service connection 
for a lumbar spine disorder is once again before the Board.  
Specifically, the parties found in the Joint Motion that the 
Board did not address a September 2003 VA treatment record 
which a VA physician transcribed the Veteran's subjective 
history of parachute landings having had their additive 
effect on his back and knees.  Furthermore, the parties 
indicated in the Joint Motion that the Board did not 
adequately address the Veteran's lay statements regarding 
continuity of symptomatology.  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease. Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In light of the Joint 
Motion, the Board finds that a VA examination is necessary to 
obtain an etiological opinion regarding the Veteran's back 
disorder.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to ascertain the etiology 
of his lumbar spine disorder.  The 
claims file, including this REMAND, 
must be made available to the examiner 
for review, and the examination report 
should reflect that such review was 
accomplished.  All appropriate tests 
and studies should be conducted, and 
any consultations deemed necessary 
should be accomplished.  The examiner 
should indicate whether the Veteran has 
any current disorder of the lumbar 
spine, and provide a current diagnosis.  
The examiner should also provide an 
opinion as to whether it is more likely 
as not (greater than a 50 percent 
probability), less likely as not (less 
than a 50 percent probability), or as 
likely as not (50 percent probability) 
that any current disorder of the back 
is etiologically related to the 
Veteran's active military service.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



